DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and 06/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation "responsive to determining that an I/O hint bit of the page table entry is set to a pre-defined value indicating that PASID translation is to be bypassed, keep the untranslated gPASID in the workload instruction."  There is gPASID translation is to be bypassed.” 
Claim 7 recites the limitation "responsive to determining that the I/O hint bit is set to a pre-defined value indicating that PASID translation is to be performed: translating, by the processing device, the untranslated gPASID."  There is insufficient antecedent basis for the term “PASID translation.” Claim 7 includes numerous recitations of the term “guest process address space identifier (gPASID).” The limitation in question refers to “PASID translation”, hence it is unclear if “PASID” has antecedent basis. Paragraph 47 of the Specification discloses “In one example, when the I/O hint bit 257 is set to a pre-defined value (e.g. 0), the PASID translation unit 280 may translate the gPASID 220 in the workload instruction to an hPASID 255.” The limitation itself also recites the term “untranslated gPASID.” Hence, the translation is a gPASID translation and therefore the gPASID translation is to be performed.” 
Claims 2-6, 8-13, and 15-20 are rejected by virtue of their dependency.
Claim 10 recites the limitation "untranslated PASID" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the workload instruction comprises an untranslated guest process address space identifier (gPASID), a workload for an input/output (I/O) target device, and an identifier of a submission register on the I/O target device; determine a value of an I/O hint bit of the page table entry corresponding to the gPASID and the identifier of the submission register; responsive to determining that an I/O hint bit of the page table entry is set to a pre-defined value indicating that gPASID translation is to be bypassed, keep the untranslated gPASID in the workload instruction, in combination with other recited limitations in claim 1.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the workload instruction comprises an untranslated guest process address space identifier (gPASID), a workload for an input/output (I/O) target device, and an identifier of a submission register on the I/O target device; determine a value of an I/O hint bit of the page table entry corresponding to the gPASID and the identifier of the submission register; responsive to determining that the I/O hint bit is set to a pre-defined value indicating that PASID translation is to be bypassed, keep the untranslated gPASID in the workload instruction, in combination with other recited limitations in claim 14.

Conclusion
:
Sankaran et al, U.S. Publication No. 2018/0011651 A1, discloses Upon an ATC hit of the HPA at the I/O device, the translated address from the ATC may be used to generate a translated request sent to the IOMMU. A translated request is a DMA request containing an HPA for direct access to data stored at the HPA in a page of memory. This type of translated request may bypass the address translation processing by the IOMMU because the translated request contains the host physical address [paragraph 22].
Podaima et al, U.S. Publication No. 2016/0350222 A1, discloses an access request and a translation circuit [fig. 4].
Bridges et al, U.S. Patent No. 5,535,352, discloses a cache control hints field [figs. 6-7].
Gabor, U.S. Publication No. 2009/0172314 A1, discloses Page table entries include code reuse and locality fields to hold hints for associated pages [Abstract]. Gabor discloses page table entry 225 includes code reuse and locality hint field 226. Here, field 226 is utilized to hold code reuse and/or locality information about an associated/corresponding page, such as page 233. For instance, field 226 holding a reusable value indicates that corresponding page 233 includes reusable information, such as reusable code/data. When field 226 holds a non-reusable value, it 
Kapoor, U.S. Publication No. 2017/0344489 A1, discloses wherein performing the software address translation operation for the virtual address using the determined page size hint includes bypassing an access of at least one other data structure accessed when walking the hardware page table for a memory access instruction lacking an encoded page size hint [claim 9].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Farley Abad/           Primary Examiner, Art Unit 2181